Citation Nr: 0218611	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  99-00 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to service connection for an asbestos-related 
lung disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran was a member of the American Merchant Marine 
and is credited with active military service certified as 
such by the Secretary of Defense under section 410 of Pub. 
L. 95-202, based on oceangoing voyages from April 27 to 
June 13, 1942; from March 7, 1944, to February 9, 1945; 
from February 28 to June 25, 1945; and from July 29 to 
August 15, 1945.  See 38 C.F.R. § 3.7(x)(15) (2002).


This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania, which denied 
entitlement to service connection for an asbestos-related 
lung disorder.        


FINDING OF FACT

The medical evidence shows that the veteran does not 
currently have asbestosis or asbestos disease of the lung.   


CONCLUSION OF LAW

Asbestos-related disease of the lung was not incurred in 
active service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
Supp. 2002)) redefined VA's duty to assist a veteran in 
the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations 
were published in the Federal Register in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  
The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claim, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran's service medical records are not associated 
with the claims folder.  The record shows that the veteran 
served in the Merchant Marine during World War Two.  In 
September 1997, the RO searched for the veteran's service 
medical records; however, no service medical records were 
located.  The RO notified the veteran that there were no 
service medical records on file in the December 1998 
statement of the case.  The Board notes that the veteran 
is not alleging that he was treated for an asbestos-
related lung disease in service.  He is alleging that he 
was exposed to asbestos while working on ships during his 
period of service.  As will be discussed in greater detail 
below, the Board has considered the veteran's statements 
regarding his claimed exposure to asbestos in service.  

The veteran has been provided with VA examinations and 
diagnostic tests to determine the nature and extent of the 
claimed lung disorder.  The VA examiner was specifically 
asked to render a medical opinion as to whether the 
veteran currently had asbestosis.  Records from the 
Maritime Asbestos Legal Clinic were obtained.  Pertinent 
VA treatment records were obtained.  The veteran did not 
identify any other treatment records.  The veteran 
testified at a hearing before the RO in April 2000 and at 
a hearing before the Board in September 2002.  The veteran 
and his representative have been provided with a statement 
of the case and supplemental statements of the case that 
discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify 
them of the evidence needed by the veteran to prevail on 
the claim.  In a June 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim 
and offered to assist him in obtaining any relevant 
evidence.  This letter gave notice of what evidence the 
appellant needed to submit and what evidence VA would try 
to obtain.  There is no identified evidence that has not 
been accounted for and the veteran's representative has 
been given the opportunity to submit written argument.  
The VA notified the appellant and the appellant's 
representative of the information and any medical or lay 
evidence, not previously submitted, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is 
no prejudice to him by appellate consideration of the 
claim at this time without a prior remand of the case to 
the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA or 
to give the representative another opportunity to present 
additional evidence and/or argument.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the extensive 
record on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).

Pertinent Criteria

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, 
there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002). 

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given 
to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), it was observed that "a veteran need only 
demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. 
at 54.  

Analysis

The veteran contends that he has an asbestos-related lung 
disorder due to exposure to asbestos during service.  

As noted above, the veteran's service medical records are 
not available.  The Court of Appeals for Veterans Claims 
(Court) has held that in cases where records once in the 
hands of the government are lost, the Board has a 
heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the- 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis has been undertaken with 
this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the appellant.  
Russo v. Brown, 9 Vet. App. 46 (1996).  

The veteran contends that he was exposed to asbestos while 
aboard ships in service.  The veteran stated that there 
were numerous overhead pipes that were covered with 
asbestos and he slept in a room with a dozen or more of 
these pipes.  At the hearing before the RO in April 2000, 
the veteran stated that he served on the ESSO Aruba and on 
the Chancellorsville.  He stated that he served as an 
able-bodied seaman.  He indicated that on the Aruba, there 
were steam pipes that ran the length of the deck and these 
pipes were covered with an asbestos covering.  The veteran 
indicated that periodically, he made repairs to those 
pipes.  He indicated that there were steam pipes on the 
Chancellorsville as well.  At the hearing before the Board 
in September 2002, the veteran stated that during service, 
while he worked as a deckhand aboard the Chancellorsville, 
he was in direct contact with the asbestos-covered pipes.  
The Board finds that this is sufficient and credible 
evidence that in service, the veteran was in contact with 
pipes that were covered with asbestos.  

There is no current medical evidence of an asbestos-
related lung disorder or disease.  In an April 1995 
statement, A. Schonfeld., D.O., a Diplomate of the 
American Boards of Internal Medicine and Pulmonary 
Disease, indicated that a single chest X-ray examination 
was reviewed and the film showed bilateral pleural 
thickening.  Dr. Schonfeld stated that pleural thickening 
of this type was seen following asbestos exposure and was 
consistent with the diagnosis of pleural asbestosis.  The 
Board points out that the April 1995 medical statement 
does not reflect a diagnosis of asbestosis; the statement 
only indicates that the X-ray examination revealed 
findings of pleural thickening.  

The Board further notes that more extensive examination 
and diagnostic testing revealed that there was no evidence 
of an asbestos-related disease.  The October 1997 VA 
examination report indicates that the veteran reported 
having easy shortness of breath.  The examiner noted that 
several chest X-ray examination reports including an 
August 1997 X-ray report showed no evidence for asbestos 
lung disease.  Chest examination was unremarkable.  The 
veteran was not short of breath at rest and there was no 
pedal edema.  The diagnosis was asbestos lung disease not 
found.  A January 1998 addendum to that report indicates 
that pulmonary function studies conducted in December 1997 
showed no evidence of asbestos lung disorder.  A November 
2000 VA treatment record from the pulmonary clinic 
indicates that the veteran was examined and there was 
little evidence of significant pulmonary disease, much 
less impairment.  It was noted that the veteran probably 
had chronic bronchitis which did not require specific 
treatment at that time.  A January 2001 treatment record 
indicates that the pulmonary function tests showed no 
restriction  or obstruction; diffusion was impaired.  The 
pulmonary specialist indicates that the Chest X-ray 
examination showed no significant interstitial or pleural 
disease.  The specialist indicated that significant 
asbestos-related pulmonary disease was unlikely but a CT 
scan was warranted.  The veteran underwent a CT scan in 
February 2001.  The CT examination of the chest revealed 
no evidence of asbestos related pleural or parenchymal 
disease.  The CT scan revealed no evidence of pleural 
plaqueing or pleural or diaphragmatic calcifications.  The 
lung fields were clear.  There was no evidence of 
interstitial disease.  A March 2001 VA treatment record 
from the pulmonary clinic indicates that a pulmonary 
specialist reviewed the CT scan and indicated that he 
seriously doubted that the veteran had any significant 
pulmonary disability, particularly related to asbestos 
exposure.  The specialist recommended a high resolution CT 
scan but the veteran refused.   

The veteran's own implied assertions that he currently has 
an asbestos-related lung disorder due to asbestos exposure 
in service are afforded no probative weight in the absence 
of evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran is 
competent to testify as to his symptoms, where the 
determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent 
to render such an opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  The medical evidence of 
record does not reflect findings or diagnosis of an 
asbestos-related lung disease.   

The law governing the payment of VA disability 
compensation provides that the United States shall pay 
compensation for "disability resulting from personal 
injury suffered or disease contracted in the line of 
duty..."  38 U.S.C.A. § 1110, 1131 (West 1991).  In the 
veteran's case, the medical evidence shows that the 
veteran does not currently have an asbestos-related lung 
disease.    

Under the case law, it is clear that a fundamental element 
of a claim for service connection is competent evidence of 
"current disability."  See Rabideau v. Derwinski, 2 Vet 
App 141 (1992).  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to 
cases where such incidents had resulted in a disability.  
A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the 
award of service connection.  Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  As the Court has held, the regulatory definition 
of "disability" is the "...impairment of earning capacity 
resulting from such diseases or injuries and their 
residual conditions..."  38 C.F.R. § 4.1 (2000); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).

After consideration of all the evidence, the Board finds 
that the veteran does not have an asbestos-related lung 
disease.  The preponderance of the evidence is against the 
claim for service connection for an asbestos-related lung 
disease, and the claim is denied.  Since the preponderance 
of the evidence is against the claim for service 
connection for an asbestos-related lung disease, the 
benefit of the doubt doctrine is not for application with 
regard to this claim. VCAA; Gilbert, 1 Vet. App. 49.



ORDER

Entitlement to service connection for an asbestos-related 
lung disease is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

